
	
		I
		111th CONGRESS
		2d Session
		H. R. 6124
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2010
			Mr. Wu introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend certain provisions of the Natural Gas Act
		  relating to exportation or importation of natural gas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Local Control for Energy and Environment
			 Act.
		2.Exportation or
			 importation of natural gas
			(a)Amendments to
			 Natural Gas Act
				(1)Scope of Natural
			 Gas ActSection 1(b) of the Natural Gas Act (15 U.S.C. 717(b)) is
			 amended by striking and to the importation or exportation of natural gas
			 in foreign commerce and to persons engaged in such importation or
			 exportation, after such transportation or sale,.
				(2)DefinitionSection
			 2 of the Natural Gas Act (15 U.S.C. 717a) is amended by striking paragraph
			 (11).
				(3)Authorization
			 for Siting, Construction, Expansion, or Operation of LNG Terminals
					(A)The title for section 3 of the Natural Gas
			 Act (15 U.S.C. 717b) is amended by striking ; lng
			 terminals.
					(B)Section 3 of the
			 Natural Gas Act (15 U.S.C. 717b) is amended by striking subsections (d), (e),
			 and (f).
					(4)LNG Terminal
			 State and Local Safety ConcernsThe Natural Gas Act (15 U.S.C.
			 717 et seq.) is amended by striking section 3A.
				(b)Conforming
			 amendment
				(1)In
			 generalSection 311 of the Energy Policy Act of 2005 (Public Law
			 109–58; 119 Stat. 685) is repealed.
				(2)ApplicationThe
			 Natural Gas Act (15 U.S.C. 717 et seq.) shall be applied and administered as if
			 section 311 of the Energy Policy Act of 2005 (and the amendments made by the
			 section) had not been enacted.
				3.Consultation with
			 States and availability
			(a)FERC
			 consultation with StatesNotwithstanding any other provision of law,
			 any interagency agreements, collaborations, or activities regarding the
			 environmental impact, safety to public, or security of a liquefied natural gas
			 facility entered into by the Federal Energy Regulatory Commission shall, where
			 appropriate, include input by and consultation with the State in which such
			 facility is located.
			(b)AvailabilityNotwithstanding
			 any other provision of law, agreements, collaborations, and activities
			 described in subsection (a), and the subsequent reports and documents from such
			 agreements, collaborations, and activities, shall, unless vital to national
			 security, as determined by the Secretary of Homeland Security, be made
			 available to the public in print and on an Internet website.
			
